United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2472
                        ___________________________

                      Alena Uladimirauna Kurylchyk, et al.,

                            lllllllllllllllllllllPetitioners,

                                           v.

            Eric H. Holder, Jr., Attorney General of the United States,

                            lllllllllllllllllllllRespondent.
                                     ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                            Submitted: March 19, 2015
                              Filed: March 26, 2015
                                  [Unpublished]
                                  ____________

Before BYE, COLLOTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

     Alena Uladimirauna Kurylchyk and her husband Vitali Nikolaevich
Bychkooski, natives and citizens of Belarus, petition for review of an order of the
Board of Immigration Appeals upholding an immigration judge’s decision to deny
asylum and withholding of removal.1 After careful consideration of the issues before
us, see De Castro-Gutierrez v. Holder, 713 F.3d 375, 379 (8th Cir. 2013), we deny the
petition, because we conclude that substantial evidence supports the finding that
Kurylchyk failed to establish past persecution or a well-founded fear of future
persecution, see Ortiz-Puentes v. Holder, 662 F.3d 481, 483-84 (8th Cir. 2011). The
petition for review is denied. See 8th Cir. R. 47B.
                        ______________________________




      1
        Kurylchyk is the principal applicant and her husband is a derivative applicant
for relief.

                                         -2-